MEMORANDUM OF DECISION.
The defendant, David Dupray, appeals from his conviction of unlawful traf*329ficking in scheduled drugs, 17-A M.R.S.A. § 1103 (Supp.1981), after a jury trial in Superior Court, Penobscot County. On appeal, defendant contends (1) that the trial justice’s instruction to the jury on the law of accomplice liability contained an error, and (2) that the evidence presented by the State was insufficient to support his conviction. Neither contention has merit. The trial justice’s instruction to the jury on accomplice liability, considered in its entirety, correctly stated Maine law despite the use of one outmoded term. Towle v. Aube, Me., 310 A.2d 259, 266 (1973). Second, a careful review of the record reveals that sufficient evidence was presented from which a rational jury could find beyond a reasonable doubt that defendant was guilty of unlawful trafficking in scheduled drugs. State v. Libby, Me., 435 A.2d 1075, 1078 (1981). Accordingly, we affirm the judgment of conviction.
The entry is:
Judgment affirmed.
All concurring.